Case 2:17-cr-20274-BAF-DRG ECF No. 438 filed 10/26/20          PageID.3402    Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                              Case No. 17-cr-20274
                                                Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6 Fatema Dahodwala

        Defendants.


           STIPULATION TO EXTEND MOTION FILING DEADLINE

      Because the parties are engaged in continuing discovery, the United States

Government, by and through its attorneys and Defendants, by and through their

attorneys, do hereby stipulate and agree that the pretrial motion filing cutoff date, for

motions other than motions in limine, currently set for October 27, 2020, shall be

extended to November 30, 2020.

                                         Respectfully submitted,
 DATED: October 20, 2020

 s/ Brian M. Legghio                     s/ Shannon M. Smith
 BRIAN M. LEGGHIO                        SHANNON M. SMITH
 Attorney for Fatema Dahodwala           Attorney for Jumana Nagarwala

 s/ Molly S. Blyth                       s/ Mary Chartier-Mittendorf
 MOLLY S. BLYTH                          MARY CHARTIER-MITTENDORF
 Attorney for Jumana Nagarwala           Attorney for Fakhruddin Attar

 s/ Matthew R. Newburg
 MATTHEW R. NEWBURG
 Attorney for Farida Attar
Case 2:17-cr-20274-BAF-DRG ECF No. 438 filed 10/26/20   PageID.3403   Page 2 of 3



DATED: October 20, 2020

s/Sara Woodward                     s/ John Neal
Assistant U.S. Attorney             Assistant U.S. Attorney
SARA WOODWARD                       JOHN NEAL

s/ Malisa Dubal                     s/ Amy Markopoulos
DOJ Trial Attorney                   DOJ Trial Attorney
MALISA DUBAL                        AMY MARKOPOULOS
Case 2:17-cr-20274-BAF-DRG ECF No. 438 filed 10/26/20       PageID.3404    Page 3 of 3



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,                             Case No. 17-cr-20274
                                              Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6, Fatema Dahodwala

       Defendant.

        ORDER GRANTING TIME EXTENSION FOR MOTION
                    FILING DEADLINE

      Upon stipulation of the parties and the Court being fully advised of the

circumstances;

      IT IS HEREBY ORDERED the pretrial motion filing deadline, for motions

other than motions in limine, shall be extended from October 27, 2020 to November

30, 2020.


IT IS SO ORDERED:

                                          s/Bernard A. Friedman__________
 Dated: October 26, 2020                  BERNARD A. FRIEDMAN
 Detroit, Michigan                        SENIOR U.S. DISTRICT JUDGE
